Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 12/7/2021 and RCE filed 1/3/2022.  Claims 23 and 25 have been amended.  

Response to Arguments
Applicant’s argument regarding non-analogous art was addressed in the afterfinal mailed 12/16/2021.
Applicant argues plates denote a certain thickness not in sheets and the stencils in van Heijningen are regularly several meters large and thus a person having ordinary skill in the art would not consider a rigid plate.  Examiner disagrees that plates require a specific thickness and although the word plate may conjure up a thicker, sturdier, flat object than a sheet, each are flat relatively two-dimensional objects without any definitive distinctions between their structure, and thus may be considered to have relatively similar scope under the broadest reasonable interpretation of each term. Further, van Heijningen doesn’t specify the size nor the rigidity of the adhesive transfer sheets at all, let alone specifically limit their structure.  Van Heijningen does however provide evidence that using a subcarrier is a known alternative process to direct application for adhesive application. Using known methods, i.e. adhesive application to an object via subcarrier, to perform the function they are known to perform, i.e. adhesive KSR Int’l v. Teleflex, Inc. 127 S. Ct 1727, 1739 (2007) (holding that “unit[ing] old elements with no change in their respective functions obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men”). Thus, unless Applicant can identify a specific advantage to such an adhesive application method in their process, the method of applying adhesive via subcarrier plate/sheet is known and thus obvious as a suitable adhesive application process, including when applying adhesive to a chassis.  
Applicant further argues because a disposable core mandrel is inserted before connecting the free ends in Korotkevich, the free ends could not be reached with a rigid plate.  Examiner respectfully disagrees.  Although it is true a disposable core mandrel is inserted while connecting the free ends, adhesive application occurs prior to inserting the mandrel and thus the disposable mandrel is not in place, and thus is no obstacle, for a rigid plate during adhesive application (See Korotkevich, col. 4, lines 4-10, teaching the disposable mandrel is not positioned until AFTER adhesive application).  Applicant’s remaining arguments regarding rigidity have been considered but are moot because of the rejection now utilizing Macri (US 10,820,680) and Gupta et al. (US 2012/0103660).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23-25, 33, and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korotkevich (US 2,974,079) in view of van Heijningen (US 2014/0096905), Macri (US 10,820,680) and/or Gupta et al. (US 2012/0103660).
Regarding Claims 23-25 and Claim 44, Korotkevich teaches a method for connecting a joint of two ends [16],[17] of at least one chassis sealing element (See Figs. 4 and 6 and col. 1, lines 36-41, teaching hollow seals with a similar structure to the instant invention that are reasonably considered a “chassis sealing element” as claimed), comprising the steps of: initially arranging the two ends spaced apart from one another; applying a shapeless bonding agent onto at least one of the ends (See col. 2, lines 52-60, wherein a rubber cement, i.e. a shapeless bonding agent in the form of a fluid or paste, is applied to the ends prior to contacting them, thus implying that are spaced apart to some extent; note claim 25 further limits the bulk material without requiring the use of the bulk material and thus a liquid or paste satisfy claim 25); subsequently heating the bonding agent and bringing the two ends into mutual contact so that the two ends are connected in a firmly bonded manner at the joint by the heated bonding agent (See col. 2, lines 55-64, wherein the ends are bought together and heated under heat and pressure to bond the ends of the joint). 
 Although Korotkevich is silent as to the exact time of heating and thus does not explicitly teach heating prior to or simultaneous to bring the ends together, it clearly teaches heating causes the bond to form. Thus, at the very least, it would have been obvious to a person having ordinary skill in the art at the time of invention to heat simultaneous to contact to immediately begin the bonding process upon contact and thus reduce bonding times. Note the holdings in Ex parte Rubin, 128 USPQ 440 (Bd. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39, F.2d 975, 5 USPQ 230 (CCPA 1930) indicate that the selection of any order or sequence in the steps of a process is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144(IV)(C).    
As described above, Korotkevich teaches applying adhesive to the edges of the sides to be joined, the edges having a complex shape.  Korothevich is silent as to the exact method of adhesive application.  However, it is known in the art, when applying adhesive in a complex precise shape, that it is equally applicable to apply the adhesive to a transfer sheet as it is to apply the adhesive directly (See, for example, van Heijningen, page 3, paragraph [0033] and page 8, paragraph [0079], teaching adhesive may be applied in a specific pattern by applying it directly to the workpiece in that pattern or as an alternative, applying to a transfer sheet in that pattern and then transferring to the workpiece).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to have applied the adhesive in Korotkevich to a transfer sheet subcarrier and then use the subcarrier to apply the adhesive to the edge of the chassis because this is known to be a suitable method of applying adhesives and a functional alternative to direct application and thus would have predictably been a suitable application method for applying the adhesive.  Examiner submits a plate is essentially a flat object generally extending in two-dimensions and thus a sheet may be considered a plate.
Van Heijningen is silent as to the suitable rigidities of the transfer layer for applying the adhesive.  However, it is noted “rigid” is a relative term wherein there is no definitive point where a sheet or plate becomes rigid as opposed to non-rigid. Instead, 
Regarding Claim 33, Korotkevich teaches applying heat as detailed above.  Korotkevich is silent as to the source of heat.  However, Examiner submits it would have been implied, or at the very least obvious to a person having ordinary skill in the art at the time of invention that the heat must have been supplied by some heating source.  Any such heating source is a heating apparatus. 
Regarding Claims 45 and 46, Korotkevich teaches connection ends of 45 degrees (See Figs. 5-6).


Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korotkevich, van Heijningen, Macri, and Gupta et al. as applied to Claim 23, and further in view of Miller et al.
Regarding Claim 37, Korotkevich, van Heijningen, Macri, and Gupta et al. teach the method of Claim 23 as described above. Korotkevich teaches applying bonding agent to the ends of the hollow strip to be bonding, but is silent as the specific method and thus fails to teach a template as claimed.  However, it is well-known in bonding, including in bonding the butt ends of hollow materials, that mask, i.e. templates, may be utilized to prevent applying bonding material where it is not desired (See, for example, .

Claims 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korotkevich, van Heijningen, Macri, and Gupta et al. as applied to Claim 23, and further in view of Lempfer et al.
Regarding Claim 39, Korotkevich, van Heijningen, Macri, and Gupta et al. teach the method of Claim 23 as described above.  Korotkevich fails to teach multiple components in the adhesive.  However, Lempfer et al. teach similar butt-joined sealing strips such as taught are taught in Korotkevich may be made of various materials having different properties (See page 2, paragraph [0024]), and further teaches any such materials may have primers as needed.  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a primer, or primers, in association with the bonding agent, i.e. coating in multiple layers.  Doing so would have predictably enabled secure bonding to a great variety of substances as is well known in bonding.  Not the primer layers is effectively for bonding the end to which it is applied whereas the overlying bonding agent is effectively for bonding the other end.
Regarding Claim 40-42, Korotkevich teaches method of Claim 23 as described above.  Korotkevich fails to specifically teach cutting and using in a vehicle.  However, similar butt-joined sealing strips such as taught are taught in Korotkevich are known to .

Claim 23-25, 33, 38 and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korotkevich (US 2,974,079) in view of van Heijningen, Lempfer et al. (US 2002/0164201), Miller et al. (US 2003/0138582) and Bremont (US 6,083,558).
Regarding Claims 23-25 and Claim 44, Korotkevich teaches a method for connecting a joint of two ends [16],[17] of at least one chassis sealing element (See Figs. 4 and 6 and col. 1, lines 36-41, teaching hollow seals with a similar structure to the instant invention that are reasonably considered a “chassis sealing element” as claimed), comprising the steps of: initially arranging the two ends spaced apart from one another; applying a shapeless bonding agent onto at least one of the ends (See col. 2, lines 52-60, wherein a rubber cement, i.e. a shapeless bonding agent in the form of a fluid or paste, is applied to the ends prior to contacting them, thus implying that are spaced apart to some extent; note claim 25 further limits the bulk material without requiring the use of the bulk material and thus a liquid or paste satisfy claim 25); subsequently heating the bonding agent and bringing the two ends into mutual contact so that the two ends are connected in a firmly bonded manner at the joint by the heated 
 Although Korotkevich is silent as to the exact time of heating and thus does not explicitly teach heating prior to or simultaneous to bring the ends together, it clearly teaches heating causes the bond to form. Thus, at the very least, it would have been obvious to a person having ordinary skill in the art at the time of invention to heat simultaneous to contact to immediately begin the bonding process upon contact and thus reduce bonding times. Note the holdings in Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39, F.2d 975, 5 USPQ 230 (CCPA 1930) indicate that the selection of any order or sequence in the steps of a process is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144(IV)(C).    
As described above, Korotkevich teaches applying adhesive to the edges of the sides to be joined, the edges having a complex shape.  Korothevich is silent as to the exact method of adhesive application.  However, it is known in the art, when applying adhesive in a complex precise shape, that it is equally applicable to apply the adhesive to a transfer sheet as it is to apply the adhesive directly (See, for example, van Heijningen, page 3, paragraph [0033] and page 8, paragraph [0079], teaching adhesive may be applied in a specific pattern by applying it directly to the workpiece in that pattern or as an alternative, applying to a transfer sheet in that pattern and then transferring to the workpiece).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to have applied the adhesive in Korotkevich to a transfer sheet subcarrier and then use the subcarrier to apply the 
Korotkevich teaches a silicone rubber bonding agent (See col. 2, lines 51-55), and fails to specifically teach a thermoplastic bonding agent. However, it would have been apparent that any known adhesives for bonding similar sealing strips could have predictably utilized in a similar fashion as taught in Korotkevich.  It is known to utilize thermoplastic bonding agents for similar types of sealing strips to be bonded (See, for example, Lempfer et al., teaching thermoplastic bonding agent for butt joining similar strip materials).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize thermoplastics as bonding agents for strip bonding as in Korotkevich and van Heijningen because such bonding agents are known to be suitable for joining such strips at least in certain instances. 
Further, it would have been apparent any such thermoplastic adhesives could have been preapplied and cooled rather than applied and bonded in molten form in situ for immediate bonding. Preapplying such adhesives is known in the art as an alternative to bonding in an initial heated state for simplified joining following, for example, storage or transport (See, for example, Miller et al., page 2, paragraph [0020], teaching application of thermoplastic adhesive, such as for butt end joining of hollow tubes, may be preapplied and then reheated as a desired time for subsequent bonding). Thus, it would have been obvious to a person having ordinary skill in the art at the time of 
It is further noted that thermoplastic adhesives could have been applied by any methods known to be suitable for such adhesives in similar bonding methods. It is known powder coating thermoplastic bonding agents is a suitable application method when butt end bonding hollow tube-like bodies similarly shaped to those taught in Korotkevich (See, for example, Miller et al., page 2, paragraphs [0028]-[0029], teaching coating thermoplastic powder on the ends of hollow tubular members for butt end joining). Thus, it would have been obvious to a person having ordinary skill in the art at time of invention to utilize powder coating methods to apply the thermoplastic agent because doing so would have predictably been a suitable method to preapply thermoplastic bonding agent for subsequent butt joining of tubular members such as in Korotkevich. 
Although van Heijningen does not discuss suitable rigidities for the subcarrier, Examiner notes it is also known to apply powdered thermoplastics to a subcarrier and then transfer them to the workpiece, where they can later be utilized for their eventual bonding (See, for example, Bremont, col. 2, line 64 to col. 3, line 5, wherein powered thermoplastic adhesive may be compressed into the desired shaped and then transferred to a workpiece, such as by a suction arm, to be placed on a piece for subsequent bonding; note suction surfaces are commonly vacuum plates, i.e. rigid plates).  Thus, even when using powdered thermoplastic adhesives, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a 
Regarding Claim 33, Korotkevich teaches applying heat as detailed above.  Korotkevich is silent as to the source of heat.  However, Examiner submits it would have been implied, or at the very least obvious to a person having ordinary skill in the art at the time of invention that the heat must have been supplied by some heating source.  Any such heating source is a heating apparatus. 
Regarding Claims 45 and 46, Korotkevich teaches connection ends of 45 degrees (See Figs. 5-6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.